DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
Claims 1-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. (US 2019/0011574 A1, filed 27 June 2018), in view of Ohta et al. (US 2012/0318991 A1).
With respect to claims 1 and 13, Suwa discloses a radiation imaging apparatus (abstract) comprising a radiation sensor configured to convert incident radiation to an electrical signal (201/202, par. [0016]); and a housing configured to encompass the radiation sensor (upper housing 101 and lower housing 102, Fig. 3A-3C), wherein a holding portion that is shaped as a recess is formed in a back face of the housing, the back face being on a side opposite to a radiation incident surface of the housing (103, Fig. 3A, wherein radiation incidence is represented as reference numeral 50). Suwa further suggests the use of a “heat insulating member” (par. [0025]). 
Suwa discloses elements with a higher thermal conductivity than the housing (par. [0021]). It would have been obvious to one having ordinary skill in the art to incorporate a material having a lower thermal conductivity on a surface that may come in contact with a user for reasons of safety, as suggested by the reference to Ohta, which recognizes the 
With respect to claim 3, Suwa discloses an electronic component configured to process the electrical signal obtained by the radiation sensor (IC, 205), wherein a heat conduction member is provided between the electronic component and the housing (207/208, par. [0021]).
With respect to claims 2 and 8, Suwa, as applied in combination above, does not specify wherein the material having a lower thermal conductivity than the housing would be located. It would have been obvious to one having ordinary skill in the art to provide such a material in an area in which a user would contact the device, in order to provide additional safety and protection against burns. This area is demonstrated in Fig. 3B, including area “C” and the portion of the recess nearest this area.
With respect to claims 4-6, Suwa does not specify the exact claimed dimensional specifications. However, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It has also been held that more than mere change of form or shape is necessary for patentability. Span-Deck v. Fab-Con, Inc. (CA 8, 1982) 215 USPQ 835.
In re Japikse, 86 USPQ 70.
With respect to claims 12 and 14, Suwa appears to disclose a single material forming the back face of the housing (102, Fig. 2). It would have been obvious to one having ordinary skill in the art to select an appropriate material having the desired thermal and/or structural specifications. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 16, Suwa discloses an IC (205) comprising a flexible printed circuit (206) (par. [0020]), but does not specify the exact functions or elements thereon. Ohta, as applied in combination above, discloses a similar device, including means for converting analog image signals to a digital output (par. [0203]). It would have been obvious to one having ordinary skill that the “high-speed signal processing” performed by Suwa (par. [0020]) would be understood to include analog to digital processing, in order to transmit, process, and store image information in a .
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 9, the combination as applied above does not appear to suggest fixing the member to the imaging apparatus via a heat insulating member.
With respect to claim 10, the combination as applied above does not appear to suggest the claimed antenna provided inside the housing, wherein the member is formed near a side face of the housing that is closest to the antenna.
With respect to claim 11, the combination as applied above does not appear to suggest fixing the housing and the base via the member, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	24 March 2021